Citation Nr: 1206171	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-28 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits based on alleged status as the child of the Veteran. 

2.  Entitlement to VA death benefits based on alleged status as the child of the Veteran.


WITNESSES AT HEARING ON APPEAL

Appellant and A.A.



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had service with the USAFFE and/or USAFFE recognized guerrillas from January 1942 to May 1942 and from September 1942 to October 1945.  The appellant avers that he is a child of the Veteran.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 Department of Veterans Affairs (VA) Manila, Philippines Regional Office (RO) determination letter.

In September 2011, the appellant submitted additional evidence with a written waiver, dated in July 2011, of RO adjudication.

In November 2011 and January 2012, the Board received additional evidence from the appellant.  A written waiver of RO adjudication did not accompany the evidence; however, the majority of the evidence was duplicative of evidence already in the claims file and considered by the RO.  The evidence received in January 2012 included a copy of the Veteran's death certificate which was not previously associated with the claims file; however, the Veteran's month and year of death had already been considered by the RO based on the appellant's statements.  Thus, the appellant is not prejudiced by the Board's consideration of the newly received evidence, and a remand is not warranted. 

The Board notes that the claims file includes one document, dated in November 2009 and received by VA in January 2010, which is not in English.  The Board finds that a remand to obtain a translation is not necessary.  The appellant, at the April 2011 Board hearing, testified that the Veteran did not have a claim pending at the time of the Veteran's death or any benefits due.  The appellant, in November 2008, when he filed the claims, noted that the Veteran had never filed a claim with VA.  In addition, the appellant did not file a claim for accrued benefits within one year of the Veteran's death in 1959.  Thus, as a matter of law accrued benefits are not payable.  With regard to the claim for death benefits, evidence submitted by the appellant subsequent to the November 2009 statement reflects that he was born in 1950 and is married.  The evidence of record also reflects that the Veteran did not have qualifying service for death pension purposes.  As is discussed in further detail below, even if the November 2009 statement alleged qualifying service, it, as a lay statement, would not suffice to support a finding of qualifying service.  As the appellant is not a child for VA purposes and as the official service records do not reflect qualifying service, the appellant is not entitled to death benefits as a matter of law.  The lack of a translation of the appellant's 2009 statement is not prejudicial to the appellant because evidence prior to the statement, and post the statement, submitted by him, reflects that as a matter of law, he is not entitled to accrued benefits or death benefits.


FINDINGS OF FACT

1.  The record reflects that the Veteran had service in the USAFFE and/or USAFFE Guerillas from January 1942 to May 1942 and from September 1942 to October 1945.

2.  The Veteran died in July 1959.

3.  There is no evidence of record that the Veteran was service-connected for any disability at the time of his death, or that he had a claim pending for entitlement to service connection for a disability at the time of his death.

4.  The appellant, who contends that he is a child of the Veteran, was born in April 1950 and attained the age of 18 in April 1968.

5.  The evidence reflects that the appellant is married.

6.  The appellant did not file a claim for accrued benefits within one year of the Veteran's death.

7.  There is no competent credible evidence of record that before attaining the age of eighteen years, the appellant became permanently incapable of self-support.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to death benefits are not met.  38 U.S.C.A. §§ 101, 107, 1310 and 1542 (West 2002) 38 C.F.R. §§ 3.3, 3.40, and 3.57 (2011).

2.  There is no legal entitlement to accrued benefits. 38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA. 

Accrued Benefits

For the reasons noted below, the Board finds that the appellant is not entitled to accrued benefits.  

38 C.F.R. § 3.1000 provides that in cases, except as provided in 38 C.F.R. § 3.1001 and § 3.1008, where death occurred on or after December 1, 1962, periodic monetary benefits authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to living persons in the order listed in 38 C.F.R. § 3.1000.  Claims for accrued benefits must be filed within one year after the date of the Veteran's death.  38 C.F.R. § 3.1000 (c). 

The Board finds that the appellant is not entitled to accrued benefits pursuant to 38 C.F.R. § 3.1000 for several reasons.  First, the Veteran died in July 1959; thus, he died several years prior to December 1, 1962, the earliest date provided by 38 C.F.R. § 3.1000(a).  Second, the claim was not filed within one year of the Veteran's death.  The appellant's claim was filed in 2008, approximately 46 years after the Veteran's death.  The Board has reviewed the evidence of record but cannot find any credible indication that a claim for accrued benefits was filed within one year of the Veteran's death.  (The Board notes that there is no evidence of record that the 38 C.F.R. §§ 3.1001 or 3.1008 are applicable.)  Third, the evidence of record does not reflect that the Veteran had a claim for entitlement to service connection pending at the time of his death.  The appellant testified that he did not believe that there were any claims pending at the time of the Veteran's death or any benefits that were due that were not paid.  (See Board hearing transcript, page 5.)  On his claim form, dated in November 2008, the appellant acknowledged that the Veteran had never filed a claim.

The Board has also considered whether the appellant is entitled to accrued benefits under a regulation other than the current version of 38 C.F.R. § 3.1000 because the Veteran died prior to December 1, 1962.  The Board finds that he is not.  A review of prior versions of 38 C.F.R. § 3.1000 reflects that the amount of possible benefits changed effective in 2002 and in 2006; however, the one year time period for filing a claim for accrued benefits did not change.  The current one year time period for filing a claim for accrued benefits has been in effect since prior to the Veteran's death.

The appellant contends that he is entitled to accrued pension benefits which he alleges were due to his mother.  (See October 2008 letter from Representative R.R.).  In a letter dated in February 2009, the appellant contends that his mother did not receive pension benefits because she was separated from the Veteran while she and the Veteran were alive.  The evidence of record reflects that in July 2002, a claim was filed with the Philippine Veterans Affairs Office for accrued/uncollected pension by the alleged legal surviving spouse of the Veteran.  The Philippine Veterans Affairs Office is not part of the United States Department of Veterans Affairs.  In addition, July 2002 was more than four decades after the Veteran's death in July 1959.  Thus, even if a claim was filed by the Veteran's spouse in 2002, as a matter of law, she was not entitled to VA accrued benefits.  In addition, the appellant has averred that the Veteran and the alleged legal surviving spouse were not continously cohabitating until the Veteran's death, and that she remarried prior to the Veteran's death, thus, she did not meet the requirements of 38 C.F.R. § 3.52(c). (See September 2011 appellant's statement and Board hearing transcript, page 4.)

In sum, the Board finds that, as a matter of law, the appellant is not entitled to accrued benefits.  

Death Benefits

The child of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation, including service connection for the cause of the Veteran's death. 38 U.S.C.A. § 1310. 

Death pension benefits are generally available to a surviving spouse or child, as a result of the Veteran's nonservice-connected death.  See 38 U.S.C.A. §§ 1541 and 1542 (West 2002).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected disability pension. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d).

The Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces. Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

There is no evidence that the Veteran had a service-connected disability at the time of his death or that his death was causally related to active service.  

The record reflects that the Veteran had service in the USAFFE and USAFFE Guerillas; thus, he did not have qualifying service for nonservice-connected death pension benefits.  Since the law is dispositive of this issue, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the Board notes that even if the Veteran had qualifying service, the appellant is still not entitled to death benefits because he is not a qualifying child for VA purposes.  The term "child" for the purpose of VA benefits is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support; and who is a child of the Veteran at the time of the Veteran's death. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§3.57, 3.1000(d)(2).  The evidence reflects that the appellant was born in April 1950; thus, he is now 61 years old and attained the age of 18 in April 1968.  There is no evidence of record that the appellant became permanently incapable of self-support prior to the age of 18.  The evidence also reflects that he is married.  Thus, the appellant is not a child for VA purposes.



ORDER

Entitlement to accrued benefits based on alleged status as the child of the Veteran is denied. 

Entitlement to VA death benefits based on alleged status as the child of the Veteran is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


